PER CURIAM: *
The plaintiffs appeal an adverse judgment, partially resulting from a summary judgment and partially from issues determined after a trial. Plaintiffs claim, inter alia, improper use of monies in and from a trust fund intended for advertising.
We have reviewed the briefs and applicable portions of the record and have heard the arguments of counsel. We conclude that the district court did not err in deciding that defendants did not commit an actionable breach of fiduciary duty in administering the fund. Nor was there error in denying leave to amend or in the various rulings on discovery or in any other aspect of the proceedings that is raised on appeal.
The judgment, accordingly, is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.